DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/14/22have been fully considered but they are not persuasive.
 Applicant argues  none of these passages of the reference speak to the features of original Claim 14, or the features from Claim 14 that are now recited in Claim 1.
Specifically, the abstract only discloses creating a modified digital image, and contains
no information on how, exactly, itis stored. Paragraph [0038] states that, in a completely
unrelated context “a story table 306 stores data regarding collections of messages and associated
image, video, or audio data.” Paragraph [0052] describes a process for modifying digital images collaboratively among multiple users. The paragraph specifically states that once edits are made “multiple users in a social network can...make edits to the image, and upload the modified image to the server” (emphasis added). With respect to this paragraph, the best inference that can be drawn is that the modified image is stored alone on the server.
However, The Examiner respectfully disagrees. At least 0052 teaches:
 [0052] In some embodiments, a plurality of images may be retrieved (410) and presented (420). Such images may then be further modified (430) as described above. FIG. 5E illustrates an exemplary screenshot where the image generated based on edits from the user in FIG. 5D is presented (on the left) in conjunction with two other images (in the middle and right). The images in the middle and right could contain edits from the user that edited the image in FIG. 5D, or edits from other users/systems that were submitted to a server hosting a social network. In this example, all three of the images are presented together simultaneously on the display of the user interface of the user's computing device. In this manner, multiple users in a social network can view images shared by their friends/contacts, make edits to the image, and upload the modified image to the server so that it can be presented together with the original image (and other edited images) for presentation to the members of a user's social network. Among other things, this allows friends to edit and share each other's visual content, thus giving rise to a new type of collaborative editing and social interaction.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The Examiner has further updated the search and respectfully submits Cazier et al. US Patent Pub. No.: 2008/0252938 A1. Cazier teaches a method is provided for storing an original image and a modified image into a single image file (e.g., see at least the abstract and claim 1 and figure 2).
Therefore, the Examiner maintains the rejection as proper and is hereby made final. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-13,15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheth et. al. US Patent Pub. No.: 2020/0342166 A1, hereinafter, ‘Sheth’.
 	Consider Claim 1, Sheth teaches a computer implemented method for creating, storing and displaying multiple perspectives of an image captured by a computing device of a user (i.e., the systems and methods for digital image editing), wherein said method comprises: providing a plurality of perspective options to the user (i.e., the edits – see digital image editing outlined in at least 0041-0052); receiving a choice from the user of one or more of the plurality of perspective options of the said image(i.e., the edits – see digital image editing outlined in at least 0041-0052); executing a program for generating the selected perspective of the said image(i.e., the edits – see digital image editing outlined in at least 0041-0052); providing an option to the user to enhance the said image to result in the enhanced image(i.e., the edits – see digital image editing outlined in at least 0041-0052); storing the said enhanced perspective and the said original image in a memory of said computing device(e.g., see sources of retrieval outlined in at least 0043); allowing sharing of the said enhanced perspective and the said original image with a plurality of computing devices related to plurality of other users(e.g., see sharing and collaboration noted in at least the abstract, 0002, 0011, broadcast and send collections 0038); and displaying the said enhanced perspective and the said original image over the said plurality of computing devices (e.g., see presenting images noted in at least 0052).
saving the perspectives along with said original image as a single image file (e.g., see collections and simultaneous display – abstract  and 0052).
 	Consider Claim 2, Sheth teaches wherein the said method comprising allowing the user to create a new perspective option (e.g., this is met by digital editing noted in at least 0041-0052).
Claim 3, Sheth teaches wherein the said selection of at least one of the plurality of perspective options comprises selection of an orientation format of the said image, wherein the said orientation format may be one of a portrait mode orientation, a landscape mode orientation, a square, or a panorama (i.e., this is met by 0048 – changes to shape, size , scale).
 	Consider Claim 4, Sheth teaches wherein the said selection of at least one of the plurality of perspective options comprises generation of at least one new perspective of the said image by selecting a region of interest of the said image (e.g., this is met by circling a word in an image -0047)
 	Consider Claim 10, Sheth teaches wherein the said selection of at least one of the plurality of perspective options of the said image comprises retaining multiple exposure captures or wider color gamut captures that the camera originally captured as part of a high dynamic range image and enabling the user to select one or more of those individual captures as a new perspective (e.g., this is met by filters – 0041-0052).
 	Consider Claim 11, Sheth teaches wherein creating the high dynamic range individual capture version of the said image comprises the steps of, retaining multiple, individual exposure and wider color gamut captures from the original camera images, enabling the user to select one of those high dynamic range individual captures as a new perspective, selecting one or more regions from said high dynamic range individual capture from said image, and adding said one or more regions selected from said high dynamic range individual capture version of said image as a new perspective to the said original image(e.g., this is met by filters and overlay – 0041-0052).
Claim 12, Sheth teaches wherein the said enhancement of the said image comprises selecting an enhanced version of the image by modifying the said image using an image enhancement module(e.g., this is met by filters and overlay – 0041-0052).
 	Consider Claim 13, Sheth teaches wherein the said image enhancement module includes one or more of brightness, saturation, contrast, highlights details, mid tones details, dark details, auto-enhance and other image enhancements(e.g., this is met by filters, overlay and the ability to change colors – 0041-0052).
  	Consider Claim 15, Sheth teaches wherein storing the said original image and additional perspectives comprises: storing details of the said original image, and storing details of the plurality of perspectives of the said image, wherein details of the plurality of perspectives are selected from at least one of the, details of corner coordinates of at least one new perspective of the said image, details of a sequence of coordinates encompassing a shape of at least one new perspective of the said image, additional details specifying the region of at least one new perspective of the said image, and details specifying image enhancements to new perspectives of the image (e.g., this is met 0049-0050 – which includes transforming the format of the digital image and storing identifiers as well as metadata- claim 3 ).
 	Consider Claim 18, Sheth teaches wherein said plurality of other users perform steps of: creating at least one new perspective of said image, adding a comment to the said at least one new perspective and the said image, re-sharing the said comment, the said at least one new perspective and the said image with a plurality of other computing devices, saving the said comment, said at least one new perspective and said image, and storing the said comment and said at least one new perspective of said image created by said plurality of other users (e.g., this is met by at least text overlay edits 0029 and 0048).
Claim 20, Sheth teaches wherein displaying the said image and said plurality of perspective comprises, displaying locations of all perspectives of the said image, displaying the total number of the plurality of perspectives of the said image, displaying said image and said plurality of perspectives by tapping, clicking or otherwise selecting one of said plurality of perspectives, displaying said plurality of perspectives of said image as a carousel, and displaying at least one expanded image from said plurality of perspectives by a viewer (e.g., this is met by aggregated stories, collections and galleries noted in at least 0020-0021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et. al. US Patent Pub. No.: 2020/0342166 A1, hereinafter, ‘Sheth’ in view of Kopf et al US Patent Pub. No.:2013/0243320, hereinafter, ‘Kopf’.
Consider Claim 5,  Sheth teaches the claimed invention except wherein selecting the region of interest comprises, allowing zooming into a region of interest by the user, enabling selection of a boundary drawn around the selected region of interest by the user, and allowing selection of the region of interest around a principal focal point of the image.
 	In analogous art, Kopf teaches wherein selecting the region of interest comprises, allowing zooming into a region of interest by the user, enabling selection of a boundary drawn around the selected region of interest by the user, and allowing selection of the region of interest around a principal focal point of the image (i.e., this is met by optimal crops 0013 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein selecting the region of interest comprises, allowing zooming into a region of interest by the user, enabling selection of a boundary drawn around the selected region of interest by the user, and allowing selection of the region of interest around a principal focal point of the image for the purpose of improving image edits.
 	Consider Claim 6,  Sheth teaches the claimed invention except wherein the selection of the region of interest around the principal focal point of the image comprises cropping the said image around the said principal focal point of the image.
 	In analogous art, Kopf teaches wherein the selection of the region of interest around the principal focal point of the image comprises cropping the said image around the said principal focal point of the image (i.e., this is met by optimal crops 0013 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the selection of the region of interest around the principal focal point of the image comprises cropping the said image around the said principal focal point of the image for the purpose of improving image edits.
Claim 7,  Sheth teaches the claimed invention except wherein the selection of the region of interest is by an artificial intelligence based selection.
 	In analogous art, Kopf teaches wherein the selection of the region of interest is by an artificial intelligence based selection (i.e., this is met by algorithm that includes a prediction mechanism based on training data – 0016-0017 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the selection of the region of interest is by an artificial intelligence based selection for the purpose of improving image edits.
 	Consider Claim 9,  Sheth teaches the claimed invention except wherein the said artificial intelligence selection of the region of interest comprises selecting the region of interest and enhancing the image brightness, saturation, contrast, highlight details, midtone details, dark details, auto-enhance, or other characteristics, with confirmation from the user.
 	In analogous art, Kopf teaches wherein the said artificial intelligence selection of the region of interest (i.e., this is met by optimal crops 0013 )).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the said artificial intelligence selection of the region of interest comprises selecting the region of interest and enhancing the image brightness, saturation, contrast, highlight details, midtone details, dark details, auto-enhance, or other characteristics, with confirmation from the user for the purpose of improving image edits when considered with the context of image enhancement ability of Sheth.
Claims 8, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et. al. US Patent Pub. No.: 2020/0342166 A1, hereinafter, ‘Sheth’ in view of Kopf et al US Kopf’ and further in view of Hiroki et al. JP2002152453A (English Translation), hereinafter, ‘Hiroki’.	
 	Consider claim 8, Sheth as modified by Kopf teaches claimed invention except wherein the zoom in into the region of interest by the user comprises identifying a zooming area of the said image optimized for one or more of a plurality of screen sizes of a plurality of computing devices.
 	In analogous art, Hiroki teaches optimizing  for one or more of a plurality of screen sizes of a plurality of computing devices (0004, 0009, 0011, 0013, and 0033).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the claimed invention to include optimizing  for one or more of a plurality of screen sizes of a plurality of computing devices and arriving at the predictable result wherein the zoom in into the region of interest by the user comprises identifying a zooming area of the said image optimized for one or more of a plurality of screen sizes of a plurality of computing devices for the purpose of image editing.
 	Consider claim 16-17 and 19,  Sheth teaches the claimed invention except wherein displaying the said image and the said plurality of perspectives comprises, displaying an optimal image region and plurality of perspectives over the said plurality of computing devices related to plurality of other users, wherein displaying the optimal image region is based on at least one of a hardware factor of the said plurality of computing devices, accessibility settings of said devices, or other settings of said devices.
 	In analogous art, Hiroki teaches displaying the image region is based on at least one of a hardware factor of the said plurality of computing devices, accessibility settings of said devices, or other settings of said devices (0004, 0009, 0011, 0013, and 0033).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646